Citation Nr: 1526354	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-32 483	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss from July 27, 2011, to February 1, 2012, in excess of 30 percent from February 2, 2012, to September 13, 2012, and in excess of 10 percent for the period beginning September 14, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record.  As this hearing, the Veteran submitted reports from a private May 2015 audiometric evaluation that were accompanied by a waiver of initial RO consideration of this evidence. 38 C.F.R. § 20.1304(c) (2015).   
 
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  For the appeal period from July 27, 2011, to February 1, 2012, the Veteran had no worse than Level I hearing in either ear.  

2.  For the appeal period from February 2, 2012, to September 13, 2012, the Veteran had no worse than Level VI hearing in either ear. 

3.  For the appeal period from September 13, 2012, to May 10, 2015, the Veteran had no worse than Level IV hearing in the right ear and Level III hearing in the left ear.  

4.  For the appeal period beginning May 11, 2015, the Veteran has Level VI, and no worse, hearing in both ears.  
CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral hearing loss from July 27, 2011, to February 1, 2012; in excess of 30 percent from February 2, 2012, to September 13, 2012, and in excess of 10 percent from September 14, 2012, to May 10, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for an increased initial rating of 30 percent, but no higher, are met for bilateral hearing loss for the period beginning May 11, 2015.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The issue on appeal with respect to the compensation assigned for bilateral hearing stems from the initially assigned rating for such disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, service connection for bilateral hearing loss was granted and an initial rating assigned by the October 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his service-connected bilateral hearing loss, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this matter because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the service treatment reports have been obtained and the Veteran was afforded audiometric examinations dated in October 2011, February 2012, September 2012, and May 2015 which, as explained below, contain the necessary audiometric findings to determine the proper compensation for his service connected bilateral hearing loss.  While the undersigned has considered the assertions made to the undersigned at the May 2015 hearing as to the inadequacy of the October 2011 VA audiometric examination, the undersigned finds nothing in the reports from this examination to corroborate these assertions.  The Board otherwise finds that the audiometric examinations are adequate to evaluate the Veteran's service-connected bilateral hearing loss as they reflect consideration of the Veteran's symptoms, a review of the record, and full audiological examinations that address the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The Board also notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board observes that the examination reports include the examiners' comments regarding the functional effect of the Veteran's bilateral hearing loss.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Furthermore and as noted in the Introduction, in May 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2015 hearing, the undersigned noted the issue on appeal and discussed how ratings are assigned for disability due to hearing loss.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.  

II.  Analysis

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Summarizing the pertinent evidence and adjudicative history with the above legal requirements in mind, the audiological evaluation conducted in conjunction with an October 2011 VA examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
36
25
30
35
55
LEFT
33
25
30
30
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.

The audiological evaluation conducted in conjunction with a private examination in February 2012 demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
59
40
60
70
65
LEFT
53
40
45
55
70

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 60 percent in the left ear.

The authorized audiological evaluation conducted in conjunction with a September 2012 VA examination showed pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
55
30
45
70
75
LEFT
61
40
50
75
80

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  
  
Reports form a May 2015 private audiometric examination reflect, as set forth in summary fashion by the audiologist, an average pure tone threshold deficit of 58 decibels in the right ear and 66 decibels in the left ear [while thresholds at the individual frequencies measured were not specified by the examiner, review of graphical interpretation corresponding to the individual frequencies tested during this evaluation demonstrated results consistent with the averages set forth by the audiologist].  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 72 percent in the left ear.  

The October 2011 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level I hearing in each ear, warranting a noncompensable rating with application of Table VII.  

The February 2012 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level VI hearing in each ear, warranting a 30 percent rating with application of Table VII.  A 30 percent rating was assigned by the RO from the date that it was factually ascertainable that the criteria for a 30 percent rating were met; namely, the date of the February 2012 examination, or February 2, 2012.  See 38 C.F.R. § 3.400(o).  

The September 2012 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level IV hearing in the right ear and Level III hearing in the left ear, warranting a 10 percent rating with application of Table VII.  The 10 percent rating was assigned by the RO from the date of the September 2012 examination; namely, September 14, 2012.  

The May 2015 audiometric readings on Table VI of 38 C.F.R. § 4.85 result in Level VI hearing in each ear, warranting a 30 percent rating with application of Table VII effective from the date of this examination, or May 11, 2015.  

In short, given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, a compensable initial rating for bilateral hearing loss from July 27, 2011, to February 1, 2012; in excess of 30 percent from February 2, 2012, to September 13, 2012, or in excess of 10 percent from September 14, 2012, to May 10, 2015, are simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  The findings above do warrant the assignment of a 30 percent rating, but no higher, effective from May 11, 2015.  Id; 38 C.F.R. § 3.400.  

To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370   (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include as set forth in testimony to the undersigned.  However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for increased compensation, aside from that granted herein, are not met.  See Lendenmann, supra.  

In short, the Board has considered whether increased compensation, aside from that granted herein, may be assigned for the Veteran's service-connected bilateral hearing loss, to include on the basis of any additional staged ratings under Fenderson, Hart, supra.  For the reasons stated above, the Board finds that aside from the 30 percent rating from May 11, 2015 found to be warranted above, additional compensation may not be assigned, to include on the basis of an additional staged rating.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, the Board finds that the Veteran's bilateral hearing loss symptoms are fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores for hearing loss.  Therefore, the Board finds that such manifestations of the Veteran's bilateral hearing loss are contemplated by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not suggest that the Veteran's service-connected hearing loss rendered him unemployable.  Therefore, a claim for a TDIU is not raised and need not be further addressed.

In sum, while the Board finds that a 30 percent rating for bilateral hearing loss is warranted effective from May 11, 2015, the preponderance of the evidence is against the assignment of a compensable initial rating for bilateral hearing loss from July 27, 2011, to February 1, 2012; in excess of 30 percent from February 2, 2012, to September 13, 2012; in excess of 10 percent from September 14, 2012, to May 10, 2015; and in excess of 30 percent for the period beginning May 11, 2015; as such, the benefit of the doubt doctrine is not applicable and the claim for increased compensation during these periods must be denied.  Gilbert, 1 Vet. App. at 49; 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

ORDER

A compensable initial rating for bilateral hearing loss from July 27, 2011, to February 1, 2012, in excess of 30 percent from February 2, 2012, to September 13, 2012, and in excess of 10 percent for the period beginning September 14, 2012, is denied. 

A 30 percent initial rating for bilateral hearing loss from May 11, 2015, is granted, subject to the regulations governing the payment of monetary awards.  

An initial rating in excess of 30 percent rating for bilateral hearing loss from May 11, 2015, is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


